DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai (US 2020/0176696).

Regarding claim 1, Dai discloses a display panel (paragraph 0002) comprising:
a substrate (3, Fig. 3 and paragraph 0048);
a first display area (31, Fig. 3) including a plurality of first pixels (5, Fig. 4 and paragraphs 0048-0053);

a second display area (33, Figs. 3-4) located at a corner of the first display area and including a plurality of second pixels (5, Fig. 4 and paragraphs 0048-0053);
a third display area (32, Fig. 3) located between the first display area and the second display area and including a plurality of third pixels (5, Fig. 4 and paragraphs 0048-0053);
a plurality of first display units, a plurality of second display units, and a plurality of third display units, which are disposed on the substrate and correspond to the first to third pixels, respectively (5, Figs. 3-4 and paragraphs 0048-0053); and
a driver which provides the first to third display units with an electrical signal and having a portion which overlaps the third pixels (5, Figs. 3-4 and paragraphs 0048-0053, and paragraph 0056),
wherein a plurality of slits cut in a direction toward a corner of the substrate from an inner side of the substrate is defined in the substrate at the corner thereof (34, Figs. 3-4 and paragraphs 0048-0053), and
the substrate comprises a strip portion between two adjacent slits among the slits (Figs. 3-4 and paragraphs 0048-0053).

Regarding claim 2, Dai further discloses wherein the second pixels are disposed on the strip portion (5, Fig. 4 and paragraphs 0048-0053).

Regarding claim 3, Dai further discloses wherein a distance between the second pixels is changeable by a force applied to the second display area (paragraph 0049).

Regarding claim 4, Dai further discloses wherein a portion of the substrate in the second display area comprises:
a base: and
a plurality of connectors extending from the base in different directions from each other (36, Fig. 6 and paragraphs 0052-0055).

Regarding claim 5, Dai further discloses. The display panel of claim 4, wherein the second pixels are disposed on the base (Fig. 4 and paragraphs 0048-0055).

Regarding claim 6, Dai further discloses wherein each of the first to third display units comprises:
a light-emitting diode; and
a pixel circuit electrically connected to the light-emitting diode, wherein the pixel circuit includes a transistor and a storage capacitor,
wherein the pixel circuit of a third display unit among the third display units is in the first display area or the second display area (paragraph 0056).

Regarding claim 7, Dai further discloses a bridge line connecting the pixel circuit of the third display unit to a light-emitting diode of the third display unit,
wherein the bridge line extends toward the third display area from the first display area or the second display area (Figs. 3-4 and paragraphs 0048-0056).

Regarding claim 8, Dai further discloses wherein the light-emitting diode of a first display unit among the first display units or the light-emitting diode of a second display unit among the second display units overlaps a portion of the pixel circuit of the third display unit (paragraphs 0048-0055 note: when substrate 3 is formed into cover and therefore bent, both display units of region 32 and 33 would overlap display units of region 31).

Regarding claim 9, Dai further discloses wherein each of the first to third display units comprises:
a light-emitting diode; and
a pixel circuit electrically connected to the light-emitting diode, wherein the pixel circuit includes a transistor and a storage capacitor,
wherein the pixel circuit of a first third display unit among the third display units is in the first display area, and
the pixel circuit of a second third display unit among the third display units is in the second display area (Figs. 3-4 and paragraphs 0048-0055 note: when substrate 3 is formed into cover and therefore bent, both display units of region 32 and 33 would overlap display units of region 31).

Regarding claim 10, Dai further discloses wherein
the light-emitting diode of the first third display unit is disposed in an area adjacent to the first display area in the third display area, and
the light-emitting diode of the second third display unit is disposed in an area adjacent to the second display area in the third display area (Figs. 3-4 and paragraphs 0048-0055 note: when substrate 3 is formed into cover and therefore bent, both display units of region 32 and 33 would overlap display units of region 31).

Regarding claim 11, Dai further discloses
a first bridge line connecting the pixel circuit of the first third display unit to the light-emitting diode of the first third display unit; and
a second bridge line connecting the pixel circuit of the second third display unit to the light-emitting diode of the second third display unit,
wherein the first bridge line and the second bridge line extend toward the third display area from the first display area and the second display area, respectively (Figs. 3-4 and paragraphs 0048-0056).

Regarding claim 12, Dai further discloses wherein
the light-emitting diode of a first display unit among the first display units includes a portion overlapping the pixel circuit of the first third display unit, and
the light-emitting diode of a second display unit among the second display units includes a portion overlapping the pixel circuit of the second third display unit (Figs. 3-4 and paragraphs 0048-0055 note: when substrate 3 is formed into cover and therefore bent, both display units of region 32 and 33 would overlap display units of region 31).
.

Regarding claim 13, Dai discloses a display apparatus comprising:
a substrate (3, Fig. 3 and paragraphs 0048-0056));
a first display area which includes a plurality of first light-emitting elements and is partially bent (34, bottom right, in combination with adjoining sides 32, Fig. 3 and paragraphs 0048-0056);
a second display area which includes a plurality of second light-emitting elements and is spaced apart from the first display area (34, top left, Fig. 3 and paragraphs 0048-0056);
a driver between the first display area and the second display area (Fig. 3 and paragraphs 0048-0056, note: all functional display elements would be between corners as display is bent see fig. 1); and
a third display area including a plurality of third light-emitting elements disposed on the driver (31, Fig. 3 and paragraphs 0048-0056).

Regarding claim 14, Dai further discloses wherein the first display area comprises:
a front display area (34, Fig. 3);
a first side display area adjacent to a first edge of the front display area (32 adjacent top, Fig. 3); and
a second side display area adjacent to a second edge of the front display area (32 adjacent left, Fig. 3);

wherein the third display area is adjacent to a corner of the front display area, the first side display area, and the second side display area (31, Fig. 3).

Regarding claim 15, Dai further discloses wherein
a plurality of slits cut in a direction toward a corner of the substrate from an inner side of the substrate is defined in the substrate at the corner thereof (34, Figs. 3-4 and paragraphs 0048-0056); and
the substrate comprises a strip portion between two adjacent slits among the slits (Fig. 4).

Regarding claim 16, Dai further discloses wherein the second light-emitting elements are disposed on the strip portion (5, Fig. 4).

Regarding claim 17, Dai further discloses wherein a portion of the substrate in the second display area comprises:
a base: and
a plurality of connectors extending from the base in different directions from each other (36, Fig. 6 and paragraphs 0052-0055).

Regarding claim 18, Dai further discloses wherein the second light-emitting elements are disposed on the base (5, Fig. 4).


Regarding claim 19, Dai further discloses a plurality of first pixel circuits, a plurality of second pixel circuits, and a plurality of third pixel circuits, which are connected to the first to third light-emitting elements, respectively, and each of which includes a transistor and a storage capacitor,
wherein the third pixel circuits are disposed in the first display area or the second display area (paragraph 0056).

Regarding claim 20, Dai further discloses wherein one third pixel circuit of the third pixel circuits is disposed in the first display area, and
another third pixel circuit of the third pixel circuits is disposed in the second display area (5, Figs. 3-4 and paragraphs 0048-0056).

Regarding claim 21, Dai further discloses wherein a distance between the second light-emitting elements is the same as a distance between the third light-emitting elements (Figs. 3-4 and paragraphs 0048-0056).

Regarding claim 22, Dai further discloses wherein, on a plane, an area of an emission area of a second light-emitting element among the second light-emitting elements is the same as an area of an emission area of a third light-emitting element among the third light-emitting elements (Fig. 3 and paragraphs 0048-0056).

Regarding claim 23, Dai further discloses wherein, on a plane, each of an area of an emission area of a second light-emitting element among the second light-emitting elements and an area of an emission area of a third light-emitting element among the third light-emitting elements is greater than an area of an emission area of a first light-emitting element among the first light-emitting elements (Fig. 3 and paragraphs 0048-0056).

Regarding claim 24, Dai further discloses a window disposed on the substrate and covering the first light-emitting elements, the second light-emitting elements and the third light-emitting elements (Fig. 1 cover, and paragraphs 0044-0046).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	10/8/22